DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-8 in the reply filed on 07/08/2021 is acknowledged.  The traversal is on the ground(s) that the group of inventions previously stated in the restriction requirement contain a special technical feature that makes a contribution over the prior art. This is not found persuasive because upon further search and consideration, the technical feature is not considered a special technical feature as it does not make a contribution over the prior art in view of Pearce et al. (US20090263146) and Abe et al. (US9156056)- see claim 1 rejection below.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 recites the limitation "the axial direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al. (US20090263146), and further in view of Abe et al. (US9156056).
Regarding claim 1, Pearce teaches a container (container 44; Figure 2) comprising: 
a chamber (cylindrically shaped portion 60; Figure 2) for storing build material ([0013] chamber in toner housing 40 stores a supply of toner 42) for a printing system (see electrophotographic printing machine in Figure 1); and 
an opening (central opening 88; Figure 2) co-axial with a longitudinal axis of the chamber (centerline 70 ; Figure 2) for coupling to the printing system ([0021] central opening 88 which slidably fits over an auger tube 114 (see FIG. 5) and seals upon installation into development system 38), 
wherein the container is configured such that rotation of the chamber in a first direction (direction 69 ; Figure 3) about the longitudinal axis of the chamber conveys build material in the 
In the same field of endeavor pertaining to a powder build material storage container for a three-dimensional printing system, Abe teaches the printing system is a three-dimensional printing system (Apparatus 1; Figure 1B).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the printer of Pearce with the three-dimensional printing system of Abe, because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of storing build material in a chamber for a three-dimensional printing system and for conveying the build material to or away from the three-dimensional printing system. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 2, Pearce modified with Abe teaches the container of claim 1. Further, Pearce teaches the container comprising: a material-conveying member (auger 112; Figure 5;), arranged within the opening ([0021] central opening 88 which slidably fits over an auger tube 114 and [0035] auger 112 located within tube 114) to guide build material between the 
In the same field of endeavor pertaining to a powder build material storage container for a three-dimensional printing system, Abe teaches the printing system is a three-dimensional printing system (Apparatus 1; Figure 1B).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the printer of Pearce with the three-dimensional printing system of Abe, because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of storing build material in a chamber for a three-dimensional printing system and for conveying the build material to or away from the three-dimensional printing system. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).e printing system is a three-dimensional printing system.
Regarding claim 3, Pearce modified with Abe teaches the container of claim 2. However, Pearce modified with Abe fails to teach wherein the material-conveying member comprises a screw.  
In the same field of endeavor pertaining to a powder build material storage container for a three-dimensional printing system, Abe teaches wherein the material-conveying member (cartridge unit 5′; Figure 8) comprises a screw (screw 57; Figure 8). The screw prevents the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the material-conveying member of Pearce to include the screw of Abe, for the benefit of smoothly feeding build material to ensure build material with uniform particle size.
Regarding claim 5, Pearce modified with Abe teaches the container of claim 1. Further, Pearce teaches wherein the build material is a powdered build material ([0015] toner powder image; see toner powder 42 in Figure 2).   
Regarding claim 7, Pearce modified with Abe teaches the container of claim 1. Further, Pearce teaches wherein the chamber comprises an inner surface (interior periphery 64; Figure 2), the inner surface comprising helical raised portions (spiral rib 63; Figures 2-4C) to guide build material between the chamber and the opening when the chamber is rotated ([0022] movement causes interior ribs 63 to push toner 42 to the opening of container 44 where it is then moved into dispensing unit 94, such as by an auger system).  
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al. (US20090263146), and further in view of Abe et al. (US9156056) and Hosokawa (US9482988).
Regarding claim 4, Pearce modified with Abe teaches the container of claim 3. However, Pearce modified with Abe fails to teach wherein the material-conveying member comprises a multi-helix screw.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the screw of Pearce modified with Abe to be the multi-helix screw of Hosokawa, for the benefit of accurately calculating the amount of build material being conveyed from the chamber.
Regarding claim 6, Pearce modified with Abe teaches the container of claim 2. However, Pearce modified with Abe fails to teach wherein the opening forms part of a base for the container, the base further comprising a material-guiding structure formed around and below the opening to guide build material between the chamber and the material-conveying member during rotation.
In the same field of endeavor pertaining to a container for dispensing powder into a printer, Hosokawa teaches wherein the opening (receiving opening 331; Figure 13) forms part of a base (container front end; see modified Figure 13 below) for the container (toner container 32; Figure 13), the base further comprising a material-guiding structure (scooping portions 304; Figure 13) formed around and below the opening (see scooping portions 304 that forms around and below receiving opening 331 in Figure 13) to guide build material between the chamber and the material-conveying member during rotation (col 30 line 44-52). The arrangement of the material-guiding structure stabilizes the build material replenishing speed and reduces the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the opening of Pearce modified with Abe be part of a base for the container, as taught by Hosokawa, and for the opening to be surrounded around and below with the material- guiding structure of Hosokawa, for the benefit of reducing the amount of build material in the container at the time of replacement


    PNG
    media_image1.png
    562
    793
    media_image1.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al. (US20090263146), and further in view of Abe et al. (US9156056) and Zinniel et al. (WO2017075396).
Regarding claim 8, Pearce modified with Abe teaches the container of claim 1. However, Pearce modified with Abe fails to teach the container comprising a valve structure disposed within the opening, wherein the valve structure is translatable within the opening between a 
In the same field of endeavor pertaining to a container for storing and conveying a build material through a chamber, Zinniel teaches the container comprising a valve structure (impellar 14; Figures 5A and 5B) disposed within the opening g (exit orifice 28; Figures 5A and 5B), wherein the valve structure is translatable within the opening between a proximal position (extended position 56; Figure 5A) and a distal position (retracted position 58; Figure 5B) in the axial direction ([0033] impeller 14 is axially moved within the pump chamber 26), and is arranged to seal the opening when the valve structure is in the proximal position ([0038] eliminating the gap 46 by extending the impeller tip 15 into the outlet 24 allows the impeller 14 to substantially or completely seal off the exit orifice 28). A translatable auger valve allows the build material flow rate from the opening to be controlled ([0034] Adjusting the size of the gap 46 allows the extrusion rate of the material from the outlet 24 to be controlled).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the valve structure of Zinniel be disposed within the opening of Pearce modified with Abe such that the valve structure of Zinniel is translatable within the opening of Pearce modified with Abe, for the benefit of controlling the build material flow rate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.M./             Examiner, Art Unit 1743   

                                                                                                                                                                                        /JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743